Citation Nr: 0119379	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  97-30 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 1, 1997 for 
apportionment of the veteran's improved disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	Florida Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1965.  

In August 1996, a claim for a permanent and total disability 
rating for pension was received from the veteran.  
Subsequently, the regional office (RO) determined that he was 
entitled to a permanent and total disability rating for 
pension, and he was awarded improved disability pension 
benefits as a single person, effective from September 1, 
1996.  

In April 1997, the appellant, the veteran's spouse at the 
time, requested an apportionment of the veteran's improved 
disability pension benefits.  In June 1997, the veteran 
reported that he and the appellant had finalized their 
divorce that month.  

In an apportionment decision in July 1997, the RO found that 
the appellant was entitled to an apportionment of the 
veteran's pension benefits for the period from May 1, 1997 
through June 30, 1997.  The appellant requested an effective 
date earlier than May 1, 1997 for the commencement of her 
apportionment, and the RO denied such request.  The appellant 
then instituted the present appeal.  

The veteran and the appellant were sent copies of the 
statement of the case.  In September 1997, the appellant 
submitted an appeal requesting a hearing before the Board 
sitting at St. Petersburg, Florida.  Also, in September 1997, 
the veteran's appeal statement was received, indicating that 
he wanted a hearing only if the appellant were granted any 
apportionment prior to May 1, 1997.  He wrote that he would 
also want a hearing if the appellant had a hearing.  

The appellant testified at a hearing before a member of the 
Board sitting at St. Petersburg, Florida, in April 2001.  She 
presented copies of evidence, which she had previously 
provided, and waived initial consideration of such evidence.  
While the veteran has not had the benefit of reviewing the 
transcript of the April 2001 hearing, he has had the benefit 
of receiving a statement of the case, explaining the legal 
criteria applicable in this case.  In view of the Board's 
decision below, holding that there is no legal merit to the 
appellant's claim, the Board does not believe that there 
would be any benefit to the veteran to continue the appellate 
process.  The veteran has indicated that he wanted a hearing 
only if he did not prevail on the appeal, expressing the 
thought that he did not need a hearing if he prevailed on the 
merits of the case.  Since the Board has determined that 
there is no legal merit to the appellant's claim, further 
proceedings to determine whether the veteran needs further 
notice or a hearing is not considered necessary.  


FINDINGS OF FACT

1.  In September 1996, the RO awarded the veteran improved 
disability pension benefits, effective from September 1, 
1996.  

2.  In April 1997, the appellant, his separated spouse, 
submitted an initial claim for an apportionment of the 
veteran's pension benefits.  

3.  She was awarded an apportionment of the veteran's pension 
benefits from May 1, 1997, through June 30, 1997 (the end of 
the month in which a divorce became final between the two 
parties).  

CONCLUSION OF LAW

Entitlement to an effective date prior to May 1, 1997 for an 
apportionment of the veteran's improved disability pension is 
not shown as a matter of law.  38 U.S.C.A. §§ 5101, 5110 
(West 1991); 38 C.F.R. §§ 3.31, 3.400, 3.458 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the appellant maintains that she should receive an 
apportionment of the veteran's pension benefits from the 
effective date of the pension award.  She contends that they 
were seeing each other for the period from September 1996 
through the time of her divorce.  She contends that the 
veteran maintained his marital status when it suited him 
financially.  She contends that the veteran maintained car 
insurance as a married veteran, and had his name on some of 
the bills for her home.  She contends that she had no income 
during this period of time, as her workmen's compensation 
benefits terminated in September 1996.  

On appeal, the veteran maintains that he was estranged and 
separated from the appellant for the period of time in 
question, and that it would be an undue hardship for him to 
provide an apportionment of his benefits beginning in 
September 1996.  

I.  Background

In August 1996, a claim for a permanent and total disability 
rating for pension was received from the veteran.  On this 
claim, he reported that he had married the appellant in 
December 1992.  He reported that he was seeking to terminate 
this marriage as soon as possible and as soon as he could 
receive some funds.  He indicated that he was not talking to 
her.  

In a rating in September 1996, the RO found that the veteran 
was entitled to a permanent and total disability rating for 
pension.  Later in September 1996, the RO informed the 
veteran that he had been awarded improved disability pension 
as a single person, effective from September 1, 1996.  

In April 1997, a claim for an apportionment of the veteran's 
pension benefits was received from the appellant.  She 
enclosed a marriage certificate showing her marriage to the 
veteran in December 1992.  

Thereafter, the RO requested that the veteran and the 
appellant provide statements concerning their income, 
expenses, assets, and debts.  The parties responded.  In May 
1997, the appellant provided a letter indicating that the 
veteran had not provided any support for her since November 
1995.  

In June 1997, the veteran provided a statement indicating 
that his divorce from the appellant had become final, and he 
provided a copy of the divorce decree, which was effective in 
June 1997.  He also stated that he did not object to granting 
an apportionment for May and June 1997.  

In July 1997, the RO granted the appellant an apportionment 
of the veteran's pension benefits for the months of May and 
June 1997.  The RO added the appellant as a dependent of the 
veteran for this period, and the RO apportioned the amount 
that the veteran received for having a dependent spouse.  The 
veteran did not receive additional benefits for the appellant 
prior to May 1, 1997.

The appellant then requested an effective date earlier than 
May 1, 1997 for the apportionment award.  The RO denied this 
claim, and the appellant appealed.  The appellant submitted 
copies of electric bills for her residence showing that she 
and the veteran were listed as occupants.  She also submitted 
a copy of an automobile insurance form showing that the 
premiums were based upon multiple car use.  

At a hearing before the Board sitting at St. Petersburg, 
Florida in April 2000, the appellant testified that she and 
her husband had separated at various times after they were 
married.  She stated that they were not living together at 
the time he filed a claim for pension benefits, but that that 
they were still seeing each other.  She provided copies of 
the electric bills and car insurance bill previously 
submitted.  

II.  Analysis

The appellant is seeking to establish entitlement to an 
earlier effective date for the apportionment of the veteran's 
improved disability pension.  The Board has considered, in 
this case, the effect of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
There is now an expanded duty to assist a claimant, including 
searching for and obtaining records.  There is a duty to 
inform a claimant, what, if any further evidence not 
previously provided, is necessary to substantiate a claim.  
In this case, the Board and the VA have met the expanded duty 
to assist the appellant, obtain necessary records, and inform 
her of any evidence necessary to substantiate the claim.  The 
Board finds that all relevant facts have been properly 
developed, and that all relevant evidence necessary for an 
equitable resolution of this issue has been identified and 
obtained by the RO.  That evidence includes the material 
contained in the veteran's claims folder, and the statements, 
testimony and argument made by and on the appellant's behalf.  
The VA has met the duty to identify the evidence necessary 
for the claim, as it has communicated to the appellant the 
evidence considered in the claim and applicable laws and 
regulations governing the effective date for apportionment of 
the veteran's disability pension.  The Board has not been 
made aware of any additional relevant evidence which is 
available in connection with this appeal.  No further 
assistance to the appellant regarding the development of the 
evidence is required.  See Veterans Claims Assistance Act of 
2000.

A specific claim in the form prescribed must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by the Department of Veterans 
Affairs (VA).  38 U.S.C.A. § 5101.  Except as otherwise 
provided, the effective date of an award of compensation or 
pension shall be fixed in accordance with the facts found, 
but should not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110.  The effective 
date for apportionment based on an original claim shall be in 
accordance with the facts found; the effective date of 
apportionment based on other than an original claim shall be 
on the first day of the month following the month in which 
the claim for an apportionment is received.  38 C.F.R. 
§ 3.400(e).  Veteran's benefits will not be apportioned until 
the estranged spouse of the veteran files a claim for an 
apportioned share.  38 C.F.R. § 3.458(g).  

Regardless of VA regulations concerning effective dates of 
awards, the actual payment of monetary benefits based on an 
original or reopened claim for pension or compensation may 
not be made for any period prior to the first day of the 
calendar month following the month in which the award became 
effective. 38 C.F.R. § 3.31. 

The veteran submitted a claim for pension benefits in August 
1996.  In a rating action in September 1996, the RO found 
that the veteran was entitled to receive pension benefits, 
effective from September 1, 1996.  The appellant did not seek 
an apportionment of the veteran's pension benefits until a 
claim was received in April 1997.  She was then granted an 
apportionment of the veteran's pension benefits, effective 
from May 1, 1997, until her divorce from the veteran in June 
1997.  

The Board has reviewed the evidence of record and the law 
applicable in this case. As a matter of law, an apportionment 
effective earlier than May 1, 1997 is not warranted.  When 
the law and not the evidence is dispositive, a claim for 
entitlement to VA benefits will be denied because of the 
absence of legal merit or legal entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  



In this case, 38 U.S.C.A. § 5101 provides that a specific 
claim for benefits must be filed by an individual.  
38 U.S.C.A. § 5110 precludes the assignment of an effective 
date for an apportionment earlier than the date of receipt of 
application therefor.  In this regard, 38 C.F.R. § 3.458 
further provides that a veteran's benefits will not be 
apportioned until the estranged spouse of a veteran files a 
claim for an apportioned share.  Finally, 38 C.F.R. § 3.400 
provides that, in an original apportionment claim, the 
effective date of entitlement is the date of receipt of the 
application, unless the facts found establish the criteria 
for apportionment were not met until a later date.  

Thus, the appellant cannot receive, as a matter of law, an 
effective date for the apportionment prior to May 1, 1997.  
The appellant submitted a claim for apportionment in April 
1997, and she can not receive an apportionment of the 
veteran's benefits prior to the date her claim was received. 
38 U.S.C.A. §§ 5101, 5110; 38 C.F.R. § 3.458.  She can only 
be paid an apportionment of the veteran's pension benefits 
effective from May 1, 1997.  See 38 C.F.R. § 3.31.

Although the appellant argues that she was in need of an 
apportionment prior to May 1, 1997, she has identified no law 
or regulation which would permit the VA to make an award 
prior to May 1, 1997.  She has advanced no argument that the 
law has been misapplied or that she filed a claim for 
apportionment prior to April 1997.  In this regard, she has 
indicated that she may not have received proper information 
about the veteran's award and her right to apportionment 
prior to April 1997.  However, the payment of VA benefits 
must be authorized by statute, and the Board cannot grant 
benefits in the absence of such authority.  McTighe v. Brown, 
7 Vet. App. 29, 30 (1994) (erroneous advice given by VA 
employee cannot be used to estop the VA from denying 
benefits).  There is no statutory authority for granting an 
apportionment prior to May 1, 1997.  In this case, the law, 
and not the evidence or other facts, are dispositive.  While 
the Board recognizes the appellant's sincere belief in the 
merits of her claim, her claim must be denied because of lack 
of legal merit and lack of legal entitlement under the law.  
See Sabonis above.


ORDER

Entitlement to an effective date earlier than May 1, 1997, 
for an apportionment of the veteran's pension benefits is not 
established.  The appellant's appeal is denied.  



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

